DETAILED ACTION
Allowable Subject Matter
Claims 6 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Objections
Claim 1 is objected to because of the following informalities:  “the close position,” “the closed position,” and “the top” lack antecedent basis.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claim recites wherein both 1) the unit body can be “closed” and 2) the unit body can be in “the close(d) position.” Assuming the unit body is a scanner, it is unclear from these recitations whether the scanner itself is closed or whether the claimed “closing” is the entire scanner itself is at a position where it is parallel to the apparatus main body. That is, figures 1 and 2 of the immediate application appear to show the lid 10 of a scanner at closed and open positions, respectively. If it is only the lid of the scanner that is open or closed, can the entire unit body be in an open or closed position with respect to the apparatus main body. It does not appear the entire scanner, i.e., the unit body, can be in open and closed positions but rather that the lid of the scanner can be opened or closed. Further, the claim recites “the top,” but to that point two distinct top surfaces have been recited, and thus it is unclear as to which top “the top” is intended to refer.
Clarification is required. 
	Because all other claims depend from claim 1, they are also rejected. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matsumura et al. (2017/0120617).

 	Regarding claim 1, Matsumura teaches a recording apparatus comprising: 
an apparatus main body (fig. 12, item 11) having a recording unit (fig. 1, item 13) that performs recording onto a recording medium ([0025]), the apparatus main body also having an upper surface (fig. 12, all of upper surface of item 11 excluding item 141); and 
a unit body (fig. 12, item 141) which is provided on an upper side of the apparatus main body (see fig. 12), a top surface of the unit body has a smaller top surface area than a stop surface area of the upper surface of the apparatus main body such that even when the unit body is closed, a portion of the upper surface of the apparatus main body remains exposed from the top (see fig. 12A, note that top portions of main body 11 remain exposed even when unit body 141 is closed), the unit body forming the portion of the upper surface of the apparatus main body that remains exposed from the top when the unit body is in the close position (see figs. 12A, 12B, note that there is necessarily at least a small gap between the unit body and the main body in the closed position) so that liquid that is spilled on the unit body or on the upper surface of the apparatus main body that is exposed from the top when the unit body is in the closed position flows into one or more of the plurality of upwardly open gaps (see fig. 12, note that liquid spilled onto either of the top surface of the unit body 141 or the main body 11 in the closed position would could seep into the gap between the two), wherein a recess is formed for each of the plurality of upwardly open gaps so as to receive spilled liquid entering through a corresponding gap (see fig. 12, Note that there gaps between items 141 and 11, and there are any number of internal areas within the apparatus main body that could be said to correspond to the recesses). 	Regarding claim 2, Matsumura teaches the recording apparatus according to claim 1, wherein the unit body is a document reading unit ([0029]) having a reading section configured to read a document and a document transport section configured to transport the document to the reading section ([0029]). 	Regarding claim 3, Matsumura teaches the recording apparatus according to claim 2, wherein the plurality of upwardly open gaps include: 
a first gap (fig. 12, gap between items 141, 11 further into page) located on a first side in a direction intersecting a document transport direction (see fig. 12) of the document transport section relative to the unit body, the first gap extending in the document transport direction (see fig. 12); 
a second gap (fig. 12, gap between items 141, 11 closer to viewer on page) located on a second side that opposite to the first side in the document transport direction relative to the unit body, the second gap extending in the document transport direction (see fig. 12); and 
a third gap (fig. 12, gap formed by “back” of portion of 141 with main body 11 when closed) located upstream in the document transport direction relative to the unit body (see fig. 12), the third gap extending in a direction intersecting the document transport direction (see fig. 12, note that the gap could be said to extend in any direction as it is three-dimensional), 
a first recess (see fig. 12) that corresponding to the first gap (see fig. 12), 
a second recess (see fig. 12) that corresponding to the second gap (see fig. 12), and 
a third recess (see fig. 12) that corresponding to the third gap (Note that if each gap is just the slight gap between items 11 and 141 in the closed position, the area just inside the housing proximate gaps can be said to be recesses corresponding to the gaps). 	Regarding claim 4, Matsumura teaches the recording apparatus according to claim 3, wherein a hole for allowing liquid to drop down is formed in the third recess (see fig. 12, Note that “for allowing liquid to drop down” could mean almost anything. The third recess can itself be described as a hole, and if liquid were put in the recess, the limitation is met). 	Regarding claim 5, Matsumura teaches the recording apparatus according to claim 4, wherein a bottom of the third recess includes an inclined surface extending downward toward the hole (see fig. 12, Note that there are any number of inclined surfaces in the area defined as the third recess above).

Regarding claim 16, Matsumura the recording apparatus according to claim 3, wherein the first recess is formed to extend along the first gap, the second recess is formed to extend along the second gap, and the third recess is formed to extend along the third gap (see fig. 112). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7, 8 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Matsumura in view of Kanamitsu et al. (2005/0062794).
 	Regarding claim 7, Matsumura teaches the recording apparatus according to claim 6. Matsumura does not teach wherein the ink receiver has an ink absorber that absorbs ink. Kanamitsu teaches this (Kanamitsu, [0343], figs. 51-53, Note that absorbers 701 are placed at the home position, in the movement area, and at an away position). It would have been obvious to one of ordinary skill in the art at the time of invention to add the absorbent disclosed by Kanamitsu to the device disclosed by Matsumura because doing so would allow for borderless printing while also providing for ink flushing thereby facilitating the freshness of the ejection nozzles and ensuring quality printing. 

Regarding claim 8, Matsumura teaches the recording apparatus according to claim 3, wherein the apparatus main body includes a hole for allowing liquid to drop down is formed in a region where the second gap and the third gap intersect each other (Matsumura, see fig. 12, Note that the second gap and the third gap can be said to intersect each other at a front corner of the printer, and the hole can be considered part of the third recess because the third recess extends across the entire front of the printer).
Matsumura does not teach a liquid receiver that receives liquid, and the liquid receiver is provided under the hole. Kanamitsu teaches such a liquid receiver (Kanamitsu, [0343], figs. 51-53, Note that absorbers 701 are placed at the home position, in the movement area, and at an away position). It would have been obvious to one of ordinary skill in the art at the time of invention to add the absorbent disclosed by Kanamitsu to the device disclosed by Matsumura because doing so would allow for borderless printing while also providing for ink flushing thereby facilitating the freshness of the ejection nozzles and ensuring quality printing. 
Further while it is not explicitly disclosed that the liquid receiver would be located under a whole, it would have been obvious to place the printhead scanning path/receiver under an area of Matsumura that would be located under the claimed hole. 
 	Regarding claim 10, Matsumura teaches the recording apparatus according to claim 3. Matsumura does not teach wherein the apparatus main body includes the recording unit, and a carriage that moves in a direction intersecting the document transport direction, the carriage has a home position at an end of a movable region, the recording unit is formed of a recording head that performs recording by ejecting ink onto a recording medium, wherein an ink absorber that absorbs ink is provided at the home position of the carriage, and a hole for allowing liquid to drop down is formed in a region where the first gap and the third gap intersect each other, and the ink absorber is located under the hole. Kanamitsu teaches this (Kanamitsu, [0343], figs. 51-53, Note that absorbers 701 are placed at the home position, in the movement area, and at an away position. Note that there are any number of holes allowing liquid to drop down to the absorber). It would have been obvious to one of ordinary skill in the art at the time of invention to add the absorbent disclosed by Kanamitsu to the device disclosed by Matsumura because doing so would allow for borderless printing while also providing for ink flushing thereby facilitating the freshness of the ejection nozzles and ensuring quality printing.  	Regarding claim 11, Matsumura in view of Kanamitsu teaches the recording apparatus according to claim 1, wherein a hole is formed in the recess corresponding to one of the plurality of upwardly open gaps, and liquid entering through the gap is guided to a liquid receiver that receives liquid through the hole (see 112 rejection, rejections of claims 7, 10). 	Regarding claim 12, see rejections of claims 7, 10, 11.

Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Matsumura in view of Kato et al. (7,567,357).
 	Regarding claims 13 and 14, Matsumura teaches the recording apparatus according to claim 3. Matsumura does not teach a power supply unit including a plug insertion part provided at a position that overlaps the first gap in plan view; and 
a liquid guiding member including a wall that regulates a flow of liquid to the plug insertion part that guides liquid entering from a gap formed at the first gap in a direction away from the power supply unit. Kato teaches this (Kato, see fig. 1, note plug 105, which necessarily is inserted at a plug insertion part. Note that the plug enters the printer though a side of the printer, which corresponds to the side of Matsumura’s first gap. Further, note that upon addition of the plug to Matsumura’s printer, any number of walls within the printer could be said to regulate flow of liquid away from the plug insertion portion because any number of walls are necessarily located between the first gap and the plug insertion portion).
Furthermore, MPEP 2144.04 states that a rearrangement of parts is not patentable unless such a rearrangement modifies the operation of the device in a patentable way. Thus, even if the plug insertion part of Matsumura was not located at a side of the printer corresponding to the first gap, such a relocation of a plug insertion part would not modify the operation of the device in any patentable way. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot in light of the new ground(s) of rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEJANDRO VALENCIA whose telephone number is (571)270-5473. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEJANDRO VALENCIA/Primary Examiner, Art Unit 2853